Rao, Chief Judge:
The appeals for reappraisement listed above have been submitted for decision upon the following stipulation:
*485It is hereby stipulated and agreed by and between counsel for the plaintiff and the Assistant Attorney General for tbe United States that the merchandise covered by the above enumerated appeals consists of children’s cotton gingham crawlers and girls’ cotton flannel pajamas exported from Hong Kong on November 30,1966 and June 3, 1967, and that said merchandise is not on the list of products published in T.D. 54521 from which the application of the Customs Simplification Act of 1956 (P.L. 927, 84th Congress Second Session) is withheld.
It is further stipulated and agreed that the price at the time of exportation to the United States of the instant merchandise at which such or similar merchandise was freely sold, or in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities, and in the ordinary course of trade, for exportation to the United States, including the cost of all containers of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, was the invoice unit price, net, packed.
Upon the agreed facts, I find export value as that value is defiined in section 402 (b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the children’s cotton gingham crawlers and the girls’ cotton flannel pajamas here involved and that such value is the invoice unit prices, net, packed.
Judgment will be entered accordingly.